Citation Nr: 1328665	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for left knee strain, medial meniscus tear, patellofemoral arthritis and anterior cruciate ligament (ACL) deficiency.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  He also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, and entitlement to a disability rating in excess of 10 percent for left knee strain, medial meniscus tear, patellofemoral arthritis and ALC deficiency are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2005 rating decision, which became final, the RO denied the Veteran's claim for service connection for a right knee disorder.

2.  Evidence submitted since April 2005 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disorder; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The April 2005 rating decision is final as to the claim for service connection for a right knee disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is obligated to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Additionally, with regard to applications to reopen a previously denied service-connection claim, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the application to reopen previously denied claim for service connection for a right knee disorder given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitute full grant of the claim to reopen, there is no reason to belabor the impact of VA's duties and Kent because any error in notice or assistance is harmless.  Moreover, as is further discussed below in the remand portion of this decision, further development is required before VA may proceed to consider the reopened claim for entitlement to service connection for a right knee disorder on the merits.

II.  New and Material Evidence

In 2001, VA promulgated regulations that included a new provision of 38 C.F.R. 
§ 3.156(a), which redefined the definition of "new and material evidence."  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This new provision is applicable to claims filed on or after August 29, 2001.  In this case, the Veteran's claim to reopen entitlement to service connection for a right knee disorder was received in September 2009.  As such, the new provision of 38 C.F.R. § 3.156(a) is for application in this case and is discussed below.

A previously and finally disallowed claim will be reopened when new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2012).  "New evidence" is evidence "not previously submitted to agency decisionmakers," and "material evidence" is "evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  "New and material evidence can be neither cumulative nor redundant."  Id.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims (Court or CAVC) explained that that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18.

In this case, the Veteran's claim for service connection for a right knee disorder was last denied in an April 2005 rating decision on the basis that no new and material was received.  The Veteran did not appeal this decision within one year.  Although the Veteran did submit a notice of disagreement with regard to other issues decided in that rating decision (appeals of which were not timely perfected), he did not disagree with the RO's decision regarding his right knee, and no new and material evidence was submitted within one year under 38 C.F.R. § 3.156(b).   Although the Board recognizes that a handwritten note by VA personnel staff reflects that service clinical records were received in June 1997, which is subsequent to the RO's denial of the initial claim in April 1996, these records involve the Veteran's treatment and hospitalization for his left knee during service.  They are not relevant to his right knee.  As such, the provisions requiring the reconsideration of a claim under
 38 C.F.R. § 3.156(c) for service treatment records associated with the claims file after the initial claim was denied are not for application here.  Accordingly, the April 2005 rating decision became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the April 2005 rating decision to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The April 2005 rating decision explained that the claim for service connection for the right knee remained denied because the evidence submitted was not new and material.  In pertinent part, it was explained that although a letter from a private physician indicated the Veteran was being seen for "knee pain[,] treatment records we received fail to show any specific treatment for a right knee condition."  The evidence of record at the time of the April 2005 rating decision included the Veteran's service treatment records, including a single reference to mild patellofemoral arthritis of the right knee, service personnel records, post-service VA treatment records, and private treatment records.  

The evidence added to the record since the April 2005 rating decision includes hearing testimony and statements from the Veteran regarding current right knee symptoms and indicating that he favors one side of his body because of his service-connected left knee disability, which results in overuse of the right knee; additional VA treatment records; additional private treatment records also documenting current right knee complaints; and an April 2010 VA examination that includes a diagnosis of osteoarthritis of the right knee but provides a negative opinion on secondary service connection.

Of the new evidence provided since the last final rating decision, nearly all of the evidence listed above had not previously been submitted to agency decisionmakers and is not cumulative or redundant of other evidence of record.  As such, this evidence is "new" under 38 C.F.R. § 3.156(a).

Moreover, the new evidence is determined to be "material."  As discussed briefly above, the April 2005 rating decision, in pertinent part, relied on the absence of current treatment for a right knee disorder.  In this case, the new evidence submitted in conjunction with the Veteran's claim to reopen goes to the unestablished fact of a current chronic disability.  Significantly, private treatment records reflect complaints of right knee crepitus with range of motion and right knee pain, and the VA examination and other private treatment records reflect diagnoses of osteoarthritis.  Moreover, this evidence, when viewed with the other evidence of record-including VA examination findings of an antalgic gait and private treatment records noting weight-bearing problems from his service-connected left knee disability-suggests a possible relationship between current symptomatology and his service-connected disability.  When the Board considers all of this evidence combined with VA's duty to assist, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is sufficient to reopen his claim pursuant to the Court's decision in Shade.

For all these reasons, the evidence submitted since the April 2005 rating decision is found to be both new and material, and the claim for entitlement to service connection for a right knee disorder is therefore reopened.  To this extent, the appeal is granted, and the claim for service connection on the merits is further addressed in the Remand portion below.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a right knee disorder, and the appeal is allowed to this extent only.


REMAND

Unfortunately, with respect to the issues of entitlement to service connection for a right knee disorder on the merits and entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability, a remand is necessary for additional development.  

I.  Service Treatment Records

The Veteran served in the Army Reserves after his discharge from active duty in September 1963, which he asserts included a period of active duty service prior to his ultimate discharge from the Reserves in August 1967.  See February 1995 statement.  Although service personnel records during this time frame have been obtained, the claims file does not contain his service treatment records for his Reserve service, nor is it clear what attempts, if any, VA has made to request this information.   VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  Because service treatment records from the Veteran's time in the Army Reserves may contain evidence potentially relevant to his service-connection claim for a right knee disorder, a remand is necessary to obtain this information.

Further, the Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases where records are presumed to have been, or in actuality were, destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Therefore, should these records be unavailable, the Veteran must be advised of such and informed that he may submit evidence from alternative sources to establish his claim for service connection.  See Washington, 19 Vet. App. at 369-70.  Such alternate forms of evidence may include "buddy statements" from fellow service members.

II.  VA Treatment Records

During the March 2012 hearing, the Veteran testified that he was receiving VA treatment and that his VA physician "knows about my knee and everything" and fills the Veteran's knee pain prescriptions.  Board Transcript (Tr. at pp. 10-11).  He also stated that he was scheduled for a general check-up later in March 2012.  Because  a review of the claims file reflects VA treatment records only through 2000, recent VA treatment records should also be obtained on remand.

III.  Private Treatment Records

A review of the record reveals that the Veteran provided a signed release for records from Dr. R. in October 2009.  Although an initial request was sent for these records, it does not appear that the RO made a second attempt to obtain these records as is required.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).   Accordingly, on remand, the RO should request that the Veteran provide another VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) to obtain any relevant outstanding medical records from Dr. R.  See 38 C.F.R. § 3.159(c)(1).  Because Dr. R. was previously affiliated with Millbrook Medical Center and Dr. R. also wrote in an August 2010 letter that the Veteran is currently treated regularly at the Springfield location of Medical Necessities, both of these facilities may have potentially relevant records.  Further, to extent the Veteran continues to receive treatment for his knees from NorthCrest or any other private health care provider, he should be requested to provide releases for these facilities, as well.  

IV.  New VA Examination and Opinion

With respect to the Veteran's claim for service connection for a right knee disorder, to include as secondary to his service-connected left knee, the Board acknowledges that a VA examination and opinion were provided in April 2010.  The April 2010 VA examiner determined that it was less likely as not that his right knee pain was "caused by or a result of" his service-connected left knee injury.  However, this opinion is found to be inadequate for two reasons.  First, the opinion does not address whether the right knee may have been aggravated by the Veteran's service-connected left knee.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995)  ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  Second, the examiner's rationale for the negative opinion was, at least in part, based on the explanation that mild osteoarthritis of the right knee is "typical for anybody of 71 years of age."  The Board finds it significant, however, that no mention or acknowledgment was made of the Veteran's initial diagnosis of mild patellofemoral arthritis of the right knee as early as December 1994, when he was only 56 years of age.  Therefore, the Board finds that a new VA examination and opinion on secondary service connection is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes the effort to provide a medical examination, it must ensure that the examination is adequate for adjudication purposes).  

As a final matter, with respect to the Veteran's left knee, the Veteran has described his disability in recent private treatment records as "worsening."  See, e.g., February 2010 treatment record.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Because of the assertions of worsening in this case almost two years after the Veteran was last provided with an examination, the Board finds that he should be afforded another VA examination for the purpose of determining the current severity of his disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims file service treatment records from the Veteran's service in the Army Reserves.  If such records are unavailable, the claims file should be clearly documented to that effect, the Veteran must be notified of any inability to obtain these records in accordance with 
38 C.F.R. § 3.159(e), and the Veteran should be informed that he may submit evidence from alternative sources to establish his claim for service connection. 

2.  Obtain and associate with the claims file any relevant VA treatment records pertaining to the Veteran's knees since September 2000.  

3.  Following receipt of authorization, obtain and associate with the claims file records from Dr. R. (which may be from the Millbrook Medical Center and/or the Springfield location for Medical Necessities) and any other private health care providers, such as NorthCrest Medical Center, who may have outstanding records relevant to the Veteran's knees.  Two attempts should be made to obtain relevant non-Federal records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

4.  After accomplishing the development requested in steps (1) through (3), the RO/AMC should obtain a new VA examination regarding the etiology of the Veteran's right knee disorder and the current severity of his service-connected left knee disability.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner in conjunction with the examination and opinion.  All pertinent symptomatology and findings must be reported in detail. 

(a) For all diagnoses of the right knee rendered, the examiner is requested to offer an opinion as to whether is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the disorder is caused by or aggravated by the Veteran's service-connected left knee disability.  In rendering the above opinion, the examiner is directed to discuss whether the Veteran's noted antalgic gait and impaired weight-bearing impact the right knee.  The examiner is also directed to comment on the existence of patellofemoral arthritis of the right knee in December 1994.

(b) Because the Veteran complains of pain and flare-ups of the service-connected left knee, when conducting range of motion testing, the examiner is directed to describe any resulting functional loss.  To the extent possible, this should be expressed in terms of additional degrees of limitation of motion.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues  of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, and entitlement to a disability rating in excess of 10 percent for left knee strain, medial meniscus tear, patellofemoral arthritis and ALC deficiency.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


